Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hameed et al. 20160294761 in view of Franceschini et al. 20170161279.

As to claim 1, Hameed discloses a computing system, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: 
obtaining a keyword (attribute [0019] topic [0033]) and an identifier for a user of a content authoring application (member identifier. Abstract); 
based upon the keyword and the identifier for the user, walking a computer-implemented user graph that is assigned to the user (graph [0019]), 
wherein the user graph comprises nodes and edges connecting the nodes (fig. 1, item 130 social graph data and [0033]), 
wherein the user graph is identified from amongst several computer-implemented user graphs based upon the identifier for the user (attribute [0019]) , and further 
wherein walking the user graph (connection [0033])comprises: 
identifying at least one seed node in the user graph (a member. [0033]), the at least one seed node representing at least one topic (topic. [0033]), that corresponds to the keyword ([0033]); and 

wherein the at least one node represents computer-readable first content that is associated with the user ([0033]); and 
transmitting contextual data to the content authoring application, 
wherein the contextual data is based upon the first content, and further 
wherein the contextual data is included in computer-readable second content that is presentable by the content authoring application.

Hameed does not explicitly teach identifying at least one second level node in the user graph connected to the at least one node via at least one edge, 
transmitting contextual data to the content authoring application, 
wherein the contextual data is based upon the first content, and further 
wherein the contextual data is included in computer-readable second content that is presentable by the content authoring application.

Franceschini teach identifying at least one second level node ( hierarchical presentation, grouping, and for a richer and more efficient user navigation over the concept graph[0050]) 
in the user graph connected to the at least one node via at least one edge,   ( [0038]) 
transmitting contextual data to the content authoring application ([0003]), 
wherein the contextual data is based upon the first content (written content prepared by a user in a current or previous session to help identify concepts and/or associated text in one or more data sources that are of likely interest to the user because they contain additional information related to the user's written content [0003]), and further 
wherein the contextual data is included in computer-readable second content that is presentable by the content authoring application ([0003]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hameed by the teaching of Franceschini to include identifying at least one second level node in the user graph connected to the at least one node via at least one edge, 
transmitting contextual data to the content authoring application, 
wherein the contextual data is based upon the first content, and further 
wherein the contextual data is included in computer-readable second content that is presentable by the content authoring application
with the motivation to provide improved capabilities for content authoring applications as taught by Franceschini ([0002]).



As to claim 2, Hameed as modified teaches a computing system of claim 1, 
wherein the keyword is obtained from a user query, a topic sentence, or a title input to the content authoring application (Hameed [0033]). 

As to claim 3, Hameed as modified teaches a 3. The computing system of claim 1, the acts further comprising:
prior to obtaining the keyword and the identifier for the user, obtaining user activity data for the user from a plurality of applications (user's previous activity Hameed [0020]), the plurality of applications including the content authoring application (Hameed [0033]); and
generating the user graph based upon the user activity data (Hameed [0033]).

As to claim 4, Hameed as modified teaches a computing system of claim 1, wherein the first content is one of:
an email;
a document;
a slideshow presentation;
a message that has been sent via a real-time messaging application; or
a spreadsheet .( Hameed [0035]).

As to claim 5, Hameed as modified teaches a computing system of claim 1, wherein 
the contextual data is at least a portion of the first content .( Hameed [0035]).

As to claim 6, Hameed as modified teaches a computing system of claim 1, wherein 
the contextual data is data that is derived from the first content .( Hameed [0035]).

As to claim 7, Hameed as modified teaches a computing system of claim 6, wherein 
the contextual data comprises a summary derived from the first content via application of a natural language processing (NLP) algorithm to text in the first content. (Franceschini abstract).

As to claim 8, Hameed as modified teaches a computing system of claim 1, wherein 
the second content presentable by the content authoring application is one of:
a slideshow presentation;
a document;
a spreadsheet;
an email; or
a message that is to be sent via a real-time messaging application.( Hameed [0035]).

As to claim 9, Hameed as modified teaches a computing system of claim 1, the acts further comprising:
based upon the keyword and the identifier for the user, identifying at least one tenancy of the user (Hameed [0033]);
for each identified tenancy, walking a computer-implemented tenancy graph, wherein the tenancy graph comprises second nodes and second edges connecting the second nodes, wherein walking the tenancy graph (Hameed [0033]) comprises:
identifying a second at least one seed node in the tenancy graph, the second at least one seed node represents the at least one topic that corresponds to the keyword; and identifying a second at least one second level node in the tenancy graph connected to the second at least one seed node via a second at least one edge, wherein the second at least one second level node represents computer-readable third content of the tenancy . (Franceschini abstract); and
transmitting second contextual data to the content authoring application, wherein the second contextual data is based upon the third content, and further wherein the second contextual data is included in the second content that is presentable by the content authoring application . (Franceschini [0003][0038][0050]).

As to claim 10, Hameed as modified teaches a computing system of claim 9, wherein 
the at least one tenancy of the user is identified based upon the keyword, the identifier for the user, or access control information (Hameed [0033]).

As to claim 11, Hameed as modified teaches a computing system of claim 10, wherein 
identifiers for users are selected by the user, wherein the users are to view the second content, wherein the access control information is identified based on the selected identifiers for the users, wherein walking the tenancy graph is limited based upon the access control information (members maybe allowed. [0034]).

As to claims 12-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153